DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on September 13, 2021 has been carefully considered.  Claims 1-15 are withdrawn.  Claim 21 is new.  Claims 16-21 are under consideration.
Response to Arguments
Applicant’s arguments filed on September 13, 2021 have been fully considered.  
In particular, Applicant amended claim 16 to now positively recite a first stream supply in fluid communication with the conduit, a second stream supply in fluid communication with the conduit, and a third stream supply in fluid communication with the acidification vessel; wherein the first stream supply specifically comprises “a first stream comprising a basic solution”, the second stream supply specifically comprises “a second stream comprising an oil comprising free fatty acids and carotenoids”, and the third stream supply specifically comprises “a third stream comprising an acid”.  Applicant (see page 7) argues that the prior art to Brient, taken alone or in further view of Varadi or Le, fails to disclose or adequately suggest the positively recited reactants for the first, second, and third stream supplies.
	Applicant’s arguments are considered persuasive, and therefore, the rejections under 35 U.S.C. §§ 102 and 103 are withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered prior art to Dasari et al., as detailed in the rejections below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US 2016/0272920) in view of Massengill (US 7,618,544).
Regarding claims 16-18, Dasari et al. discloses a system for producing a carotenoid enriched fatty acid composition, said system (see FIG. 1; paragraphs [0023]-[0036]) comprising:
a contactor (i.e., at block 102, a means for treating fats and oils with a mixture comprising an aqueous alcohol and an alkali via reaction and extraction), wherein a suitable contactor is a conduit contactor comprising a conduit having a hollow interior and a collection vessel in fluid communication with an outlet end of the conduit (i.e., a preferred means for treating the fats and oils comprises a continuous tubular system including a pipe (conduit) that is fluidly connected to a decanter (collection vessel) which separates a low free fatty acid oily phase 106 from an alcohol phase 118, see paragraphs [0030]-[0031]);
a first stream supply in fluid communication with the conduit (i.e., a supply of the mixture comprising the aqueous alcohol and the alkali to the block 102), wherein the first stream supply comprises a first stream comprising a basic solution (i.e., the mixture comprises an alkali (a basic compound) such as sodium hydroxide, potassium hydroxide, etc.; see paragraph [0015]);
a second stream supply (i.e., a supply of the fats and oils to be treated at the block 102) in fluid communication with the conduit, wherein the second stream supply comprises a second stream comprising an oil comprising free fatty acids and carotenoids (i.e., a suitable starting 
wherein the first stream supply and the second stream supply are configured to introduce the first and second streams into the conduit (i.e., at the block 102) such that the second stream contacts the first stream;
an acidification vessel including an agitation device and containing a reaction product of the first and second stream (i.e., at block 120, a means for treating the alcohol phase 118 with an acid, see paragraph [0034]; a suitable means comprises a continuous stirred-tank reactor (CSTR), see paragraph [0035]), the reaction product (i.e., the alcohol phase 118) comprising the basic solution (i.e., the mixture of aqueous alcohol and alkali), at least a portion of the free fatty acids (i.e., the alcohol phase 118 will include the free fatty acids, see paragraph [0029]), and at least a portion of the carotenoids (i.e., the alcohol phase 118 will also include impurities, such as the carotenoids, see paragraph [0029]); and
a third stream supply in fluid communication with the acidification vessel (i.e., a supply of the acid to block 120), wherein the third stream supply comprises a third stream comprising an acid, such as sulfuric acid, hydrochloric acid, phosphoric acid, citric acid, or acetic acid (see paragraph [0034]).
Dasari et al. fails to disclose a conduit contactor (i.e., at the block 102) that comprises the claimed “fiber conduit contactor”.
Massingill discloses a fiber conduit contactor (see FIG. 1, column 5, line 29, to column 6, line 59; see also FIG. 2) comprising: a conduit 10 having a hollow interior, a first open end (i.e., 24, used to separate an organic phase from an aqueous phase) in fluid communication with and proximate the second open end; and a plurality of fibers (i.e., a bundle of elongated fibers 12) disposed within the conduit.  Massingill further discloses that the fiber conduit contactor has specific utility for the neutralization of vegetable oils (see column 4, lines 21-29 and lines 57-67; ref. claim 35), in which case: a first stream supply (i.e., a supply of “caustic”, see FIG. 2) is fluidly connected with the conduit, wherein the first stream supply comprises a first stream comprising a basic solution (e.g., caustic comprising a sodium hydroxide solution; see EXAMPLES 5-7); a second stream supply (i.e., a supply of “organic”, see FIG. 2) is fluidly connected with the conduit, wherein the second stream supply comprises a second stream comprising an oil comprising free fatty acids (i.e., a vegetable oil containing free fatty acids, see ref. claim 35; e.g., soybean oil containing varying concentrations of free fatty acids (FFA), see EXAMPLES 5-7); wherein the first stream supply and the second stream supply are configured to introduce the first and second streams into the conduit and onto the fibers such that the second stream contacts the first stream.
It would have been obvious for one of ordinary skill in the art to substitute the fiber conduit contactor of Massingill for the conduit contactor in the system of Dasari et al. because 
the fiber conduit contactor and vegetable oil processing would complement each other extremely well, and major advantages of using the fiber conduit contactor for vegetable oil processing, including the neutralization of vegetable oils specifically, are (1) efficient neutralization because of excellent phase-to-phase contact, (2) fast separation of the two 
Regarding claim 19, Massingill (see FIG. 2) further discloses that the first stream supply (i.e., the supply of caustic) is closer to the first open end (i.e., the left end, as illustrated) than the second stream supply (i.e., the supply of organic).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US 2016/0272920) in view of Massengill (US 7,618,544), as applied to claim 16 above, and further in view of Moreau et al. (J. Am. Oil Chem. Soc. (2010) 87:895-902).
Dasari et al. discloses that the second stream may comprise distiller’s corn oil (i.e., a suitable oil comprises distillers corn oil obtained from an ethanol plant, see paragraph [0023], EXAMPLE 1; e.g., corn oil 410 from an ethanol plant 404, FIG. 4), wherein the distiller’s corn oil contains impurities, such as carotenoids (see paragraphs [0012],[0029]).  Dasari et al., however, does not disclose that the concentration of carotenoids, based on a total weight of the second stream, equals from 50 to 5,000 ppm.
Moreau et al. examined the chemical composition of corn oil obtained after the fermentation of corn to make fuel ethanol (i.e., a distiller’s corn oil), and, in particular, analyzed the composition of carotenoids in the corn oil (see under HPLC Analysis of Carotenoids, on page 897; see also Table 3 on page 900; also Analysis of the Carotenoids beginning on page 900).  Moreau et al. determined the total concentration of carotenoids in distiller’s corn oil ranges from about 296 to 405 µg/g oil (see concentration of Total carotenoids in Table 3 for the Post fermentation corn oil, Samples A, B, and C), which lies within the claimed range of from 50 to 5,000 ppm carotenoids.
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US 2016/0272920) in view of Massengill (US 7,618,544), as applied to claim 16 above, and further in view of Clonts (US 3,758,404).
Massingill does not specifically disclose a void fraction in the fiber conduit contactor equal to about 50%.  
However, the specific void fraction in the fiber conduit contactor is not considered to confer patentability to the claim since the precise void fraction would have been considered a result effective variable by one having ordinary skill in the art.  
In particular, Clonts (see column 1, lines 55-60) discloses that the efficiency of the mass transfer of acidic constituents (in this case, the free fatty acids) for a given volume of aqueous caustic (the basic solution) is improved by: (a) increasing the interfacial boundary, and (b) decreasing the distance through the hydrocarbon phase (the oil) that the acidic constituents must diffuse to reach this boundary.  For a given fiber, one of ordinary skill in the art would recognize that a larger void fraction provides a smaller interfacial boundary between the aqueous and organic phases and a larger diffusion distance through the organic phase to the interfacial boundary, since the fibers would occupy a smaller portion of the cross-sectional area of the conduit.  Conversely, for the given fiber, one of ordinary skill in the art would recognize that 
  Additionally, Applicant’s specification sets forth on page 10, lines 13-23, and Example 1 that the claimed void fraction of “about 50%” is, at best, a preferred limitation, since it is disclosed that a suitable void fraction can cover a wide range, including from at least 10% to at least 80%.  As such, without more, the claimed void fraction cannot be considered “critical”.  
Therefore, for a given fiber, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the void fraction in the fiber conduit contactor in the modified system of Dasari et al. in order to provide a sufficiently large interfacial boundary between the aqueous and organic phases and a sufficiently small diffusion distance through the organic phase to the interfacial boundary, while taking into account the pressure drop through the conduit, to achieve the desired efficiency of mass transfer of the free fatty acids from the organic phase (the oil) into the aqueous phase (the basic solution).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774